ROBB, Associate Justice,
dissenting.
In my view there was ample evidence that the bus was being driven negligently and that that negligence resulted in the overturning of the Connor car and the injury to Mrs. Connor, appellee. The opinion states: “Here the question is close for, while it sufficiently appears that the bus was being driven at an unlawful speed the causal connection between the speed and the collision is not so clear.” This court usurps the functions of the jury.
It is also my view that the charge of the court, taken as a whole, amply protected the rights of the defendant. The drivers of these huge busses — veritable juggernauts, and a menace to the public — should be given to understand that the drivers of other vehicles have rights. The verdict of the jury was right and the judgment should be affirmed.